DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 was considered by the examiner.
Drawings
The drawings filed on 11/16/2020 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAEBASHI et al. (2003/0091357 A1; hereinafter, MAEBASHI).
Regarding claim 1, an image forming apparatus (figure 1) comprising: an image forming unit 24 configured to form an image on a recording material 21; a detection unit 41-42 configured to detect an abnormality; a controller configured to: determine a type of an abnormality detected by the detection unit; and control, in a case where the abnormality is detected by the detection unit, a start timing of failure diagnosis that specifies a failed portion that causes the abnormality according to the determined type of the abnormality (figures 5, 11-12, [0058, 0060-0067], the controller forms a patch and based on its output from a density sensor, the failure of the sensor or a part in the image forming apparatus).
Regarding claim 2, the types of abnormalities include a first type that disables an image forming operation with the image forming unit 24 unless a failed portion is restored and a second type that allows an image forming operation with the image forming unit even if a failed portion is not restored, wherein the controller starts the failure diagnosis after stopping an image forming operation in a case where the determined type of the abnormality is the first type and in a case where the image forming operation is under execution, and wherein the controller starts the failure diagnosis after the image forming operation is completed in a case where the determined type of the abnormality is the second type and in a case where the image forming operation is under execution (figure 11, [0058, 0060-0067]).
Regarding claim 3, the controller waits to start the failure diagnosis in a case where there is a new image formation request even in a case where the determined type of the abnormality is the second type and the image forming operation under execution is completed, and starts the failure diagnosis after an image forming operation corresponding to the new image formation request is completed [0058, by manual operation].
Regarding claim 4, the controller stops entire operations of the image forming apparatus in a case where the determined type of the abnormality is the first type (figure 11, S117, S119).
Regarding claim 5, the controller stops an operation of a place at which the abnormality of the second type is detected (figure 11, S117).
Regarding claim 8, an abnormality of a density sensor unit that reads density of a toner image formed on an image bearing member belongs to the second type (figure 11, S117).
Regarding claim 9, the controller performs the failure diagnosis for every abnormality detected place (figure 11, S113).
Regarding claim 10, the controller reports a failed portion specified by the failure diagnosis (figure 11, S117, S119).
Maehashi teaches regarding claim 11, a control method for an image forming apparatus having an image forming unit that forms an image on a recording material and a detection unit that detects an abnormality, the control method comprising: determining a type of an abnormality detected by the detection unit; and controlling, in a case where the abnormality is detected by the detection unit, a start timing of failure diagnosis that specifies a failed portion that causes the abnormality according to the determined type of the abnormality . 
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 6 recites the image pickup apparatus according to claim 2, wherein an abnormality of a contact-state change unit that switches contact states of an image bearing member and a transfer roller to a photosensitive member belongs to the first type.
Claim 7 recites the image forming apparatus according to claim 2, further comprising a plurality of container units that store recording materials, and wherein an abnormality of one of the plurality of container units belongs to the second type.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Isamikawa, Ikeda, Omoya, and Cousoulis teach density control methods using density detection.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/QUANA GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        

QG